Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 1 of 8 PageID 967




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 MARIANNE ELIZABETH HAINES,

                       Plaintiff,

 v.                                                          Case No: 6:19-cv-1077-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                                    MEMORANDUM OF DECISION
        Marianne Elizabeth Haines (“Claimant”) appeals the Commissioner of Social Security’s

 final decision denying her application for disability benefits. (Doc. 1). The Claimant raises

 several arguments challenging the Commissioner’s final decision and, based on those arguments,

 requests that the matter be reversed and remanded for further proceedings. (Doc. 16 at 10-13, 17-

 22, 25-27, 29). The Commissioner argues that the Administrative Law Judge (“ALJ”) committed

 no legal error and that his decision is supported by substantial evidence and should be affirmed.

 (Id. at 13-19, 22-24, 27-29). Upon review of the record, the Court finds that the Commissioner’s

 final decision is due to be REVERSED and REMANDED for further proceedings.

 I.     Procedural History

        This case stems from the Claimant’s application for disability insurance benefits filed on

 December 8, 2014. (R. 280-81). The Claimant alleged a disability onset date of May 30, 2014.

 (R. 280). The Claimant’s application was denied on initial review and on reconsideration. The

 matter then proceeded before an ALJ, who, after holding two hearings (R. 36-118), entered a

 decision on August 23, 2018 denying the Claimant’s application for disability benefits. (R. 15-29).
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 2 of 8 PageID 968




 The Claimant requested review of the ALJ’s decision, but the Appeals Council denied her request

 for review. (R. 1-3). This appeal followed.

 II.    The ALJ’s Decision

        In reaching his decision, the ALJ performed the five-step evaluation process set forth in 20

 C.F.R. § 404.1520(a). 1 First, the ALJ determined that the Claimant’s last date insured is June 30,

 2021. (R. 17). Next, the ALJ found the Claimant suffers from the following severe impairments:

 plantar fasciitis; obesity; and deep vein thrombosis of left leg. (R. 18). The ALJ also found that

 the Claimant suffers from the following non-severe impairments: right wrist sprain;

 hypothyroidism; anxiety; and depression. (R. 18-20). The ALJ, however, determined that the

 Claimant does not have an impairment or combination of impairments that meets or medically

 equals any listed impairment. (R. 20).

        The ALJ next found that the Claimant has the residual functional capacity (“RFC”) to

 perform sedentary work as defined by 20 C.F.R. § 404.1567(a) 2 with the following specific

 limitations:




        1 An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520).
        2  Sedentary work is defined as “lifting no more than 10 pounds at a time and occasionally
 lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is
 defined as one which involves sitting, a certain amount of walking and standing is often necessary
 in carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
 other sedentary criteria are met.” 20 C.F.R. § 404.1567(a).


                                                 -2-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 3 of 8 PageID 969




        [L]ifting and/or carrying up to 10 pounds occasionally and less than 10 pounds
        frequently; sitting for 6 hours in an 8 hour workday; standing and/or walking for 2
        hours in an 8 hour workday; pushing and/or pulling as much as can lifting and/or
        carrying; frequently reaching overhead in both directions; frequently climbing ramps
        and stairs but never climbing ladders, ropes, or scaffolds; occasional balancing,
        stooping, kneeling, crouching, and crawling. The claimant can never work at
        unprotected heights. She can work around moving mechanical parts occasionally,
        in extreme cold occasionally, in extreme heat occasionally, and in vibration
        occasionally. She uses a cane when walking but not at workstation.

 (R. 20-21). In light of this RFC, the ALJ found that the Claimant was unable to perform any of her

 past relevant work. (R. 27). The ALJ, however, found the Claimant could perform other work in

 the national economy, including work as a manager of a distribution warehouse, material clerk, and

 customer order clerk. (R. 28-29). Accordingly, the ALJ concluded that the Claimant was not

 disabled between her alleged onset date (May 30, 2014) through the date of the decision (August

 23, 2018). (R. 29).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the



                                                -3-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 4 of 8 PageID 970




 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

 IV.    Analysis

        The Claimant raises the following assignments of error: 1) the ALJ’s decision to assign

 treating physician Dr. Birendra Bhattarai’s opinions little weight is not supported by substantial

 evidence; 2) the ALJ failed to weigh treating physician Dr. Lori Grant’s opinion; 3) the ALJ erred

 by not including the need for Claimant to elevate her legs in the RFC assessment; and 4) the ALJ

 did not fully and fairly develop the record with respect to the Claimant’s mental impairments.

 (Doc. 16 at 10-13, 17-22, 25-27). The Court will begin with the Claimant’s second assignment of

 error, which is dispositive of this appeal.

        A. Dr. Grant

        The Claimant contends that the ALJ erred by not weighing Dr. Grant’s opinion that the

 Claimant needed to elevate her legs. (Doc. 16 at 18). The Commissioner acknowledges that the

 ALJ did not weigh Dr. Grant’s opinion, but nevertheless argues that the ALJ did not commit

 reversible error because he expressly considered the treatment note containing the opinion,

 considered the Claimant’s need to elevate her legs, and determined that the medical evidence did

 not support that limitation. (Id. at 18-19).

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of

 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining and non-examining medical sources, as well as the opinions of other




                                                -4-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 5 of 8 PageID 971




 sources. See 20 C.F.R. § 404.1545(a)(3); see also Rosario v. Comm’r of Soc. Sec., 490 F. App’x

 192, 194 (11th Cir. 2012). 3

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. § 404.1527(c).

        A treating physician’s opinion must be given controlling weight, unless good cause is shown

 to the contrary. 20 C.F.R. § 404.1527(c)(2) (giving controlling weight to the treating physician’s

 opinion unless it is inconsistent with other substantial evidence); see also Winschel, 631 F.3d at

 1179. There is good cause to assign a treating physician’s opinion less than controlling weight

 where: 1) the treating physician’s opinion is not bolstered by the evidence; 2) the evidence supports

 a contrary finding; or 3) the treating physician’s opinion is conclusory or inconsistent with the

 physician’s own medical records. Winschel, 631 F.3d at 1179.

        The ALJ must state the weight assigned to each medical opinion, and articulate the reasons

 supporting the weight assigned. Id. The failure to state the weight with particularity or articulate

 the reasons in support of the assigned weight prohibits the Court from determining whether the

 ALJ’s ultimate decision is rational and supported by substantial evidence. Id.

        The Claimant treated with Dr. Grant – a podiatrist – on four occasions for bilateral foot pain

 between May and September 2017. (R. 765-76). During the first visit, Dr. Grant opined that the

 Claimant needs to “[k]eep [her] leg elevated whenever [she] can to decrease swelling and increase



        3  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                 -5-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 6 of 8 PageID 972




 circulation.” (R. 767). The ALJ discussed Dr. Grant’s treatment notes in his decision (R. 24), but

 he did not mention or weigh Dr. Grant’s opinion concerning the need for the Claimant to elevate

 her legs (See R. 15-29).

        The ALJ should have weighed Dr. Grant’s opinion, Winschel, 631 F.3d at 1179, a fact that

 the Commissioner does not contest (See Doc. 16 at 18-19). The Commissioner seemingly argues

 that the ALJ’s error is harmless because the ALJ is not required to refer to every piece of evidence

 (Doc. 16 at 19 (citing Adams v. Comm’r, Soc. Sec. Admin., 586 F. App’x 531, 533 (11th Cir. 2014)

 (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005))), and because the ALJ considered

 the Claimant’s need to elevate her legs and pointed to substantial evidence supporting the exclusion

 of that limitation in the RFC determination (Id. (citing R. 24-25, 620, 628, 644, 657; 20 C.F.R. §

 404.1527(c)(2)(ii); Newberry v. Comm’r, Soc. Sec. Admin., 572 F. App’x 671, 671-72 (11th Cir.

 2014); Harrison v. Comm’r of Soc. Sec., 569 F. App’x 874, 877 (11th Cir. 2014))). The Court is

 not persuaded by either argument.

        While it is true that the ALJ is not required to refer to every piece of evidence, Dyer, 395

 F.3d at 1211, he is required to weigh each medical opinion. Winschel, 631 F.3d at 1179. The

 Commissioner’s reliance on Adams to the contrary is misplaced. In Adams, the ALJ expressly

 weighed the treating neurologist’s opinion, but did not expressly address specific aspects of the

 opinion. Adams, 586 F. App’x at 534. Despite this fact, the Eleventh Circuit found no error

 because the ALJ’s decision made clear that he considered both the neurologist’s opinion and the

 claimant’s medical condition as a whole. Id. Unlike the situation in Adams, the ALJ here did not

 mention or weigh Dr. Grant’s opinion. Adams is therefore inapposite. The Court is instead guided

 by Eleventh Circuit precedent requiring the ALJ to weigh each medical opinion. Winschel, 631

 F.3d at 1179. The ALJ’s failure to abide by this precedent is reversible error.



                                                 -6-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 7 of 8 PageID 973




        The Commissioner also suggests that the failure to weigh Dr. Grant’s opinion is harmless

 because the ALJ considered the Claimant’s need to elevate her legs and pointed to substantial

 evidence supporting the exclusion of that limitation in the RFC determination. (Doc. 16 at 19).

 This argument essentially invites the Court to infer that the ALJ would have rejected Dr. Grant’s

 opinion for the same reasons the ALJ rejected the need for the Claimant to elevate her legs during

 the day. The Court declines the invitation for two reasons. First, the Commissioner does not point

 to any authority permitting the Court to make such an inference. 4 Second, by making such an

 inference, the Court would essentially be substituting its judgment for that of the ALJ, which it

 cannot do. Bloodsworth, 703 F.2d at 1239.

        In summary, the Court finds that the ALJ erred by not weighing Dr. Grant’s opinion and the

 error is not harmless.      Accordingly, this matter must be reversed and remanded to the

 Commissioner for further proceedings so the ALJ can weigh Dr. Grant’s opinion.

        A. The Claimant’s Other Assignments of Error

        In her other assignments of error, the Claimant contends that the ALJ erred by assigning Dr.

 Bhattarai’s opinion little weight, not including the need to elevate her legs in the RFC determination,

 and not developing the record with respect to her mental impairments. (Doc. 16 at 10-13, 19-22,

 25-27). The Court declines to rule on these issues because the ruling on the second assignment of

 error is dispositive of this appeal. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on

 remand the ALJ must reassess the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960,

 963 n.3 (11th Cir. 2015) (no need to analyze other issues when case must be reversed due to other




        4 The two unpublished Eleventh Circuit decisions that the Commissioner cites are similarly
 inapposite because the ALJs in those cases considered and weighed the opinions at issue.
 Newberry, 572 F. App’x at 671-72; Harrison, 569 F. App’x at 877

                                                  -7-
Case 6:19-cv-01077-LRH Document 17 Filed 08/24/20 Page 8 of 8 PageID 974




 dispositive errors). That said, on remand, the ALJ should reevaluate, among other things, Dr.

 Bhattarai’s opinions and consider whether the Claimant should attend a consultative psychological

 evaluation.

 V.     Conclusion

        Accordingly, it is ORDERED that:

         1. The Commissioner’s final decision is REVERSED and REMANDED for further

               proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

               405(g).

         2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the

               Commissioner, and to close the case.

        DONE and ORDERED in Orlando, Florida on August 24, 2020.




 Copies to:

 Counsel of Record

 The Court Requests that the Clerk
 Mail or Deliver Copies of this order to:

 The Honorable Julio Ocampo
 Administrative Law Judge
 Office of Hearings Operations
 3505 Lake Lynda Dr.
 Suite 300
 Orlando, FL 32817-9801




                                                -8-
